Citation Nr: 1715635	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to service-connected disability. 

3.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1959 to March 1960.  He also had active service from October 1964 to April 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceeding has been associated with the record.

The Board notes that the Veteran has several mental health diagnoses of record.  Hence, the appeal has been characterized more broadly to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In June 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed PTSD.  The VA examiner found that the Veteran did not meet the diagnostic criteria for any acquired psychiatric disorder.  VA treatment records from 2013 to 2016 reflect diagnoses of PTSD and depression.  Additionally, the Veteran testified that he experienced anxiety and problems with authority while he was in active service, which he attributed to PTSD.  He also testified that he did not understand some of the questions at the June 2011 VA examination.  Based upon the forgoing, a remand is necessary to afford the Veteran a VA examination to resolve the conflicting evidence of record regarding the nature and etiology of his claimed acquired psychiatric disorders. 

In March 2017, the Veteran's representative asserted that the Veteran's service-connected feet and back disabilities may have caused or aggravated the Veteran's degenerative joint disease of the bilateral knees.  The Veteran has not been provided with the appropriate notice letter regarding secondary service connection.  Additionally, VA has not obtained a medical opinion regarding secondary service connection.  In June 2011, the Veteran underwent a VA examination to determine the nature and etiology of his bilateral knee disability under a theory of direct service connection.  The VA examiner indicated that he was not able to give an opinion without resorting to speculation.  She also reported that the Veteran's onset of knee pain was many years after service.  However, the Veteran testified that he experienced bilateral knee pain immediately following his discharge from service.  A remand is also necessary to obtain addendum medical opinions that consider secondary service connection and service connection on a direct basis in light of the Veteran's hearing testimony regarding continuity of symptomatology since service.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Send the Veteran another notice letter pertaining to his service connection claim for degenerative joint disease of the bilateral knees, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.  

3.  After the above development, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of his acquired psychiatric disorder.  The VA examiner is requested to specifically address the following:

a)  Determine whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does, the examiner should list all stressful events contributing to the diagnosis.

b)  Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, including any diagnosed at any point during the claim period, to include depression began in service, was caused by service, or is otherwise related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed or has been diagnosed at any point during the claim period.  The VA examiner is asked to address the Veteran's testimony regarding anxiety and difficulty with authority in service.

A complete rationale must be provided for any opinion offered.

4.  After items 1 and 2 are completed, refer the Veteran's VA claims file to the VA examiner who conducted the June 2011 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's degenerative joint disease of the bilateral knees.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a)  The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's degenerative joint disease of the bilateral knees was incurred in or otherwise related to his military service.  The VA examiner is asked to consider the testimony regarding the Veteran's bilateral knee pain since service.

b)  If the above opinion is negative, then the VA examiner is asked to opine whether it is at least as likely as not that the Veteran's degenerative joint disease of the bilateral knees was (1) caused by or (2) aggravated beyond its natural progression by his service-connected degenerative arthritis of the bilateral feet and/or degenerative joint disease of the lumbar spine?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner is asked to provide a rationale for the opinions rendered.  

5.  After completing the above development, the AOJ should readjudicate the Veteran's claims in light of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




